Watson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed JD by Commodity Specialist John J. Dolan on the invoices accompanying the entries covered by the reappraisement appeals listed in the attached Schedule A, which Schedule A is made a part of this stipulation, consist of plastic artificial flowers imported from Hong Kong.
That on the dates of exportation such and similar artificial flowers were freely sold in Hong Kong in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the appraised values less, pro-rated, the amounts shown on the said invoices as a 5% buying commission.
The Reappraisement Appeals listed in the attached Schedule A are, subject to the approval of the court, submitted for decision upon this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise herein involved and that such values were the appraised *715values, less, prorated, the amounts shown on the invoices as a 5 percent buying commission.
Judgment will be entered accordingly.